DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive.

Regarding claim 1, applicant argues that Zhao and Song fail to teach the amended limitations, particularly stating that Song does not disclose deriving a transform setting based on a height or a width of the block of pixels, an orientation of a partitioning of the block, and a position of a transformed sub-block, wherein the orientation of the partitioning of the block is one of a vertical splitting orientation and a horizontal splitting orientation.
	However, reading the claims in the broadest reasonable sense, the examiner respectfully disagrees. As seen in ¶0338-0340 of Song, the transform processing includes a size of the subblock [thus teaching a height or width of the block of pixels], the use of DST for a horizontal transform and KLT for vertical transform [thus the orientation of the partitioning of the block, see FIG. 23 for a visual of a few orientations], and of course positioning of the block which is related to the orientation as seen in FIG. 23A. See ¶0189 in reference to FIG. 23A for more information wherein the vertical and horizontal modes are visualized. All of this of course is taken in view of Zhao’s teachings in ¶0061 and FIG. 5 wherein transform processing is taught to occur for inter coding mode as well as the intra coding mode as seen and described in ¶0004 and 0007.
	Therefore the rejection of claim(s) 1 is/are maintained. Regarding arguments pertaining to claim(s) 16, 17 and 18, for reasons similar to those discussed above for claim 1, the examiner .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“Zhao”) (U.S. PG Publication No. 2019/0281321) in view of Song et al. (“Song”) (U.S. PG Publication No. 2013/0034153).
	It is to be noted that the information provided by Zhao is also supported in the provision application of 62/639,998, filed March 7th, 2018.

In regards to claim 1, Zhao teaches a decoding method comprising: 
	decoding transform coefficients for a block of pixels coded by the inter mode from a bitstream (See ¶0004 in view of 0007 wherein particularly intra mode is described, see ¶0061 in view of FIG. 5 wherein transform processing may occur for inter coding mode as well; also see ¶0101 and FIG. 8); 
	deriving a transform setting based on a block processing setting for the block of pixels (See ¶0018-0023; also see ¶0138 and 0139); 
	processing the block of pixels according to the block processing setting (See FIG. 13), wherein processing the block of pixels comprises performing an inverse transform operation for the transform 
	reconstructing the block of pixels based on the set of residual pixels (See FIG. 5 and 13 in view of ¶0018-0023 and 0138-0139).
	Zhao, however, fails to teach wherein the block processing setting controls a Sub-Block Transform (SBT) operation that partitions the block of pixels into a plurality of sub-blocks and performs transform for a particular sub-block in the plurality of sub-blocks, wherein the block processing setting comprises an orientation of the partitioning of the block, a width or height of the block, and a position of the transformed sub-block, wherein the orientation of the  partitioning of the block is one of a vertical splitting orientation and a horizontal splitting orientation, and wherein deriving the transform setting comprises selecting a transform mode from a plurality of transform modes based on the block processing setting.
	In a similar endeavor Song teaches wherein the block processing setting controls a Sub-Block Transform (SBT) operation that partitions the block of pixels into a plurality of sub-blocks and performs transform for a particular sub-block in the plurality of sub-blocks (See ¶0338-0340 and ¶0189 in view of FIG. 23A, it is noted that although these specific paragraphs talk about intra-mode, it is understood that block transformation occurs in inter-mode as well as described above by Zhao, additionally the sub-block processing occurs in inter mode as well as seen in ¶0342 of Song), wherein the block processing setting comprises an orientation of the partitioning of the block, a width or height of the block, and a position of the transformed sub-block (See ¶0338-0340; it is to be noted that “orientation” is not defined under applicant’s instant specification), wherein the orientation of the partitioning of the block is one of a vertical splitting orientation and a horizontal splitting orientation (See ¶00338-0340 wherein the transform orientation may be either horizontal or vertical, which fits in line with for example ¶0035 
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Song into Zhao because it allows for the continued use and improvement of using differing transform types into subblock partitions as well.

In regards to claim 2, Zhao teaches the method of claim 1, wherein the transform setting comprises a target transform mode that is selected from a plurality of candidate transform modes based on the block processing setting for the block of pixel (See ¶0117-0124 in view of Tables 1,2 and 3).

In regards to claim 3, Zhao teaches the method of claim 2, wherein a target transform group is selected from at least one first group and at least one second group based on a transform flag, the plurality of candidate transform modes belongs to either the first group or the second group, the target transform mode is selected from the candidate transform modes belonging to the target transform group (See for example ¶0018-0023 wherein a flag may be used to decide which groups and types of transforms to use; see ¶0120 for a different example which also reads upon the claim language).

In regards to claim 4, Zhao teaches the method of claim 3, wherein the transform flag is parsed from the bitstream or determined according to the block processing setting (See ¶0138 and 0139).

In regards to claim 5, Zhao teaches the method of claim 2, wherein the target transform mode is determined according to an index derived from the bitstream or the block processing setting (See ¶0138 and 0139; also see ¶0018-0023).

In regards to claim 6, Zhao teaches the method of claim 2, wherein at least one of the candidate transform modes comprises a transform type for horizontal transform and a transform type for vertical transform (See ¶0117-0124; also see ¶0018-0023).

In regards to claim 7, Zhao teaches the method of claim 1, wherein the transform setting is not included in the bitstream as a syntax element (Taking the broadest reasonable interpretation consistent with applicant’s spec wherein the transform setting is not in the bitstream as a syntax element, but rather derived from the block processing setting, Zhao does not specify that the transform setting is defined as a syntax element, and indeed it is derived during block processing).

In regards to claim 13, Zhao teaches the method of claim 1, wherein the block processing setting controls a prediction direction of a motion candidate (See at least ¶0010, 0011 and 0013; also it is understood that motion vectors provide direction as well, motion vectors being first mentioned in ¶0055), and wherein deriving the transform setting comprises selecting a transform mode from a plurality of transform modes based on the prediction direction (See at least ¶0136, 0143 and 0147).

In regards to claim 15, Zhao fails to teach the encoding method of claim 1, wherein the transform setting specifies whether subblock transform (SBT) is applied or not.
	In a similar endeavor Song teaches wherein the transform setting specifies whether subblock transform (SBT) is applied or not (See ¶0339-0340 wherein transform types may be done on macroblock or subblock levels depending on transform type, thus specifying whether subblock transformation is applied or not).


In regards to claim 16, the claim is rejected under the same basis as claim 1 by Zhao in view of Song wherein the encoder version may be seen in ¶0069-0071, 0006 and FIG. 6.

In regards to claim 17, Zhao teaches an encoding method comprising: 
	receiving a block of pixels coded by inter mode of a video picture (See ¶0004 in view of 0007 wherein particularly intra mode is described, see ¶0061 in view of FIG. 5 wherein transform processing may occur for inter coding mode as well; also see ¶0101 and FIG. 8); 
	deriving a transform setting based on a height or a width of the block of pixels (See ¶0059 wherein a transform is executed based on a received quantized transform coefficient, information regarding which transform to use, block size, quantization factor, quantization scaling, etc.; also see ¶0117-0126 in view of Table 1 and 2 wherein it is known under HEVC that various transform functions may be based on at least block size); 
	performing a transform operation of the block of pixels to generate a set of transform coefficients according to the transform setting (See ¶0059 and FIG. 5 for the decoder version which produces an inverse transform operation, this is taken in view of the overall transform processes described above); and 
	encoding the transform coefficients in a bitstream (See FIG. 6).
	Zhao, however, fails to explicitly teach an orientation of a partitioning of the block, and a position of a sub-block that is being transformed, wherein the orientation of the partitioning of the block is one of a vertical splitting orientation and a horizontal splitting orientation; when at least one of 
	That is, although Zhao does indeed teach in ¶0059 how a determination of which transform to use being dependent upon at least block size, as well as describing a table for which set of transforms to use as seen in Table 2 and 3, from which ¶0124 further describes block size deciding which transforms are even capable of being used on the blocks [based on size], Zhao fails to specify which sizes are set to which sets of transforms, i.e. establishing a threshold. However, in a similar endeavor Song further specifies in ¶0159-0161 and Tables 1 and 2 wherein indeed transform types are dependent on block sizes, in line with Zhao’s teachings while specifying sizes, thus establishing at least a threshold in pixels.
	Therefore together Zhao and Song teach an orientation of a partitioning of the block, and a position of a sub-block that is being transformed, wherein the orientation of the partitioning of the block is one of a vertical splitting orientation and a horizontal splitting orientation (See ¶0338-0340 wherein the transform orientation may be either horizontal or vertical, which fits in line with for example ¶0035 of the instant application’s specification submitted on 04/11/2019; see FIG. 23A for an example of a split);
	when at least one of the height or the width of the block of pixels is less than a threshold (See ¶0059, 0124 and Tables 2 and 3 of Zhao as described above in view of ¶0159-0161 and Tables 1 and 2 of Song), implicitly assigning a transform setting in a corresponding one of a horizontal or a vertical transform set based on a predetermined table (See ¶0059, 0124 and Tables 2 and 3 of Zhao as described above in view of ¶0159-0161 and Tables 1 and 2 of Song wherein transform settings may be based on Table data corresponding to block size).


In regards to claim 18, the claim is rejected under the same basis as claim 17 wherein the decoding version is taught as seen in ¶0071-0072 and 0006 in view of FIG. 5.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“Zhao”) (U.S. PG Publication No. 2019/0281321) in view of Song et al. (“Song”) (U.S. PG Publication No. 2013/0034153) and Lee (U.S. PG Publication No. 2019/0238880).

In regards to claim 8, Zhao fails to teach the method of claim 1, wherein the block processing setting controls a Generalized Bi-prediction (GBi) operation that applies different weights for different predictors when producing a set of prediction pixels, wherein the block processing setting comprises a weight selection index for selecting a weight for a predictor, and wherein deriving the transform setting comprises selecting a transform mode from a plurality of transform modes based on the weight selection index.	
	In a similar endeavor Lee teaches wherein the block processing setting controls a Generalized Bi-prediction (GBi) operation that applies different weights for different predictors when producing a set of prediction pixels (See ¶0012 and 0229-0234 in view of Table 2-4), wherein the block processing setting comprises a weight selection index for selecting a weight for a predictor (See ¶0012 and 0229-0234 in view of Table 2-4), and 
	wherein deriving the transform setting comprises selecting a transform mode from a plurality of transform modes based on the weight selection index (See ¶0045 wherein the transform techniques 
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Lee into Zhao because it provides a method of improving a predictor as described in ¶0012, and would thus achieve the goal of improving the process of contents, memory storage, memory access rate and processing power technologies as described in ¶0004.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“Zhao”) (U.S. PG Publication No. 2019/0281321) in view of Song et al. (“Song”) (U.S. PG Publication No. 2013/0034153) and Zhao et al. (“Zhao ‘754”) (U.S. Patent No. 10,419,754).
	It is to be noted that the information provided by Zhao ‘754 is also supported in the provision application of 62/651,547, filed April 2, 2018.

In regards to claim 9, Zhao fails to teach the method of claim 1, wherein the block processing setting controls a Local Illumination Compensation (LIC) operation that uses neighboring samples of the block of pixels and neighboring samples of a reference block of pixels to apply an illumination adjustment to the block of pixels, wherein the block processing setting comprises a LIC flag for enabling the LIC operation, and wherein deriving the transform setting comprises selecting a transform mode from a plurality of transform modes based on the LIC flag.
	In a similar endeavor Zhao ‘754 teaches wherein the block processing setting controls a Local Illumination Compensation (LIC) operation that uses neighboring samples of the block of pixels and neighboring samples of a reference block of pixels to apply an illumination adjustment to the block of pixels (See col. 17, li. 55-67 and col. 18, li. 1-16), 

	wherein deriving the transform setting comprises selecting a transform mode from a plurality of transform modes based on the LIC flag (See cited paragraphs above in view of col. 17, li. 11-22 wherein deriving transform modes of course depends on information of the block, including information such as illumination changes as described above).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Zhao ‘754 into Zhao because it allows for efficiency between block data, especially in situations wherein illumination changes are to be considered as described in col. 17, li. 55-67 and col. 18, li. 1-16.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“Zhao”) (U.S. PG Publication No. 2019/0281321) in view of Song et al. (“Song”) (U.S. PG Publication No. 2013/0034153) and Abe et al. (“Abe”) (U.S. PG Publication No. 2019/0246134).
	It is to be noted that the information provided by Abe is also supported in the provision application of 62/626,966, filed Feb. 6, 2018.

In regards to claim 10, Zhao fails to teach the method of claim 1, wherein the block processing setting controls an inter-prediction operation, wherein the block processing setting comprises an Advance Motion Vector Resolution (AMVR) operation that switches a resolution of a motion vector difference between a motion vector and a motion predictor of the block of pixels with a resolution selection index for selecting a resolution for the motion vector difference, and wherein deriving the transform setting comprises selecting a transform mode from a plurality of transform modes based on the resolution selection index.

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Abe into Zhao because it yields encoding efficiency by selecting appropriate resolution requirements.

In regards to claim 11, Zhao fails to teach the method of claim 1, wherein the block processing setting controls an Overlapped Block Motion Compensation (OBMC) operation for smoothing boundaries between partitions of the block of pixels using different motion vectors, wherein the block processing setting comprises a OBMC flag for enabling the OBMC operation, and wherein deriving the transform setting comprises selecting a transform mode from a plurality of transform modes based on the OBMC flag.
	In a similar endeavor Abe teaches wherein the block processing setting controls an Overlapped Block Motion Compensation (OBMC) operation for smoothing boundaries between partitions of the block of pixels using different motion vectors, wherein the block processing setting comprises a OBMC flag for enabling the OBMC operation (See ¶0146-0147), and wherein deriving the transform setting comprises selecting a transform mode from a plurality of transform modes based on the OBMC flag (See 
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Abe into Zhao because it yields encoding efficiency by selecting appropriate resolution requirements.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“Zhao”) (U.S. PG Publication No. 2019/0281321) in view of Song et al. (“Song”) (U.S. PG Publication No. 2013/0034153) and Chen et al. (“Chen”) (U.S. PG Publication No. 2016/0219278).

In regards to claim 12, Zhao teaches the method of claim 1, wherein the block processing setting controls an inter-prediction operation (See ¶0089). 
	Zhao, however, fails to teach wherein the block processing setting comprises a merge candidate index that selects one of a set of one or more Merge candidates, and wherein deriving the transform setting comprises selecting a transform mode from a plurality of transform modes based on the merge index.
	In a similar endeavor Chen teaches wherein the block processing setting comprises a merge candidate index that selects one of a set of one or more Merge candidates (See for example ¶0048, 0233 and 0307), and wherein deriving the transform setting comprises selecting a transform mode from a plurality of transform modes based on the merge index (See ¶0048, 0233 and 0307 wherein such information may be taken in view of Zhao’s teachings described above for transformation modes wherein deriving transform modes of course depends on information of the block).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483                                                                                                                                                                                                        map